Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff for the amount demanded in the complaint, with costs. We are of opinion that the title of defendant Kott is not free from reasonable doubt. Findings of fact and conclusions of law inconsistent herewith are reversed and appropriate findings and conclusions will be made. Lazansky, P. J., Rich and Hagarty, JJ., concur; Kapper and Seudder, JJ., concur for reversal but vote for a new trial. Settle order on notice.